ALLOWANCE

The claim amendment filed on 07/23/2021 has been entered.  Pending claims 1, 2, 4-20 are allowed for the following reasons:

Independent claim 1 has been amendment in include the following claim limitations that are neither taught nor suggested by the prior art:  

“in response to determining that the geolocation of the mobile computing device has crossed a geo-fence associated with a retail establishment, requesting store-specific parameters from a remote server”; then
“receiving the store-specific parameters”; then,
 “sensing … ambient signals”; then
“classifying the ambient signals, based on the store-specific parameters, as indicating …”.

	While the Nelsen reference (US 2014/0249904 A1), previously relied upon, teaches obtaining threshold parameters from a remote server (figure 3, numeral 218; “the second threshold value may be established by the card service provider” at paragraph 0078), Nelson does not teach receiving the threshold parameters, then sensing ambient signals, and then classifying sensed ambient signals based on the parameters in that order.   Also, the following of applicant’s arguments filed with the amendment are convincing:






    PNG
    media_image1.png
    944
    950
    media_image1.png
    Greyscale


	Claims 2, and 4-20 are dependent, and allowed for the same reasons.

	The previously double-patenting rejections based on the reference patent US 10,078,830 is withdrawn, because the reference patent does not teach or suggest, in the context of currently pending and amended claim 1 as a whole, the limitation (with emphasis added):


    PNG
    media_image2.png
    323
    1268
    media_image2.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401.  The examiner can normally be reached on M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665